On Petition for a Rehearing.
Niblack, J.
Accompanying a petition for a rehearing, the appellees have submitted an exhaustive argument, controverting all the material conclusions announced in the opinion in this case, and asking for a reconsideration of the whole case, and, if that can not be granted, then for important modifications and explanations of some portions of the opinion in the form in which it has been promulgated. The Attorney General has also filed a brief on behalf of the trustees of Purdue University, concurring in the request of the appellees.
We have given the cause such further consideration as its importance has demanded, and have made some merely verbal changes in our opinion as originally filed, so as to better express, in some instances, our real meaning. With these changes we are content that the opinion shall stand as the judgment of this court upon the facts as presented by the record.
In legal effect we have only decided that regulation No. 3, adopted by the faculty, and the special pledge tendered to Hawley, fairly implied a discrimination against a class of the inhabitants of this State, as much entitled to admission in the university as any other class, and that to that extent that regulation and that special pledge were both unlawful and unreasonable. All else embraced in the opinion was merely by way of argument and illustration, and as collateral to the *293■real questions before us, intended to impress upon those most interested the difference between abridging the right of admission into a public school, and the authority to govern and control students after they have been admitted. That difference impressed us then, and still impresses us, as being important in the consideration of this case.
Where all the conditions attaching to an inhabitant of the State are such as to entitle him to admission into a public school, he can not be deprived of that right by the requirement of unusual and exceptional preliminary pledges, directed only against a portion or a class of the people of the State.
Such unusual and exceptional pledges are not only unlawful in their spirit and application, but are unreasonable as productive of irritation, litigation, and generally of injurious consequences to the institution attempting to enforce them. Whether any express pledge, applicable in its operation alike to all, and as preliminary to admission, may, in any case, be required, is a question we have not fully considered, and concerning which nothing has been or is now decided. Nor is it practicable for us to enter into a further discussion of the authority of the trustees or a faculty over students after they have been admitted as such into a public school. It is impossible to foresee, or even to conjecture, every contingency that may arise involving judicial interpretation in that respect. What we have already said on that subject is quite sufficient for our present purpose, and was more than was absolutely necessary to a decision of this cause. Where an inhabitant of the State has acquired the right of admission into a public school, and that right has been unjustly denied, he is as much injured as if some important property right had been invaded, and is as much entitled to appeal to the courts for relief. This has been settled by innumerable precedents and decided cases, and is no longer an open question. It is equally the duty of 'the courts to grant relief against the enforcement of unjust and unreasonable regulations for the government of public schools, after all ques*294tions of admission have Keen disposed of. There is nothing in the legislation of this State which deprives our courts of jurisdiction in respect to such controversies, and we know of no reason, originating in public policy, which would deny such jurisdiction to the courts without first providing suitable means for redress before some other competent tribunal.
Courts are reluctant to interpose their authority against the action of school trustees and school boards, and others similarly charged with special and peculiar duties, and ordinarily will not do so, except in cases in which manifest injustice has been done, or some serious mistake has been made, but when a proper case is presented for judicial interference, a plain duty is imposed, which the courts can not and ought not to evade.
The petition for a rehearing is overruled.
Woods, J., dissents.